NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SARAH ISBELL,                                   No. 18-16629

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00269-WHA

 v.
                                                MEMORANDUM*
OKLAHOMA DEPARTMENT OF
HUMAN SERVICES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Sarah Isbell appeals pro se from the district court’s judgment dismissing her

42 U.S.C. § 1983 action alleging federal and state law claims relating to Oklahoma

state court child support orders. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (jurisdictional


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under the Rooker–Feldman doctrine); Shanks v. Dressel, 540 F.3d 1082,

1086 (9th Cir. 2008) (dismissal for failure to state a claim). We affirm.

      The district court properly dismissed Isbell’s § 1983 claims challenging the

Oklahoma state court’s child support proceedings for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine because they are a “de facto

appeal” of decisions of the Oklahoma state court and are “inextricably intertwined”

with those state court decisions. See Noel, 341 F.3d at 1163-65; see also Cooper v.

Ramos, 704 F.3d 772, 782 (9th Cir. 2012) (explaining that Rooker–Feldman

doctrine bars “inextricably intertwined” claim where federal adjudication “would

impermissibly undercut the state ruling on the same issues” (citation and internal

quotation marks omitted)).

      The district court properly dismissed Isbell’s remaining § 1983 claims

challenging defendants’ enforcement of the Oklahoma state court child support

orders, and her disability discrimination claims under Title II of the Americans

with Disabilities Act (“ADA”) and the Rehabilitation Act of 1973, because Isbell

failed to allege sufficient facts to state a plausible claim. See Hebbe v. Pliler, 627
F.3d 338, 340-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); Duvall v. County of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001)

(setting forth elements of a prima facie case under the ADA and Rehabilitation


                                           2                                     18-16629
Act); see also West v. Atkins, 487 U.S. 42, 48 (1988) (setting forth elements of a

§ 1983 claim).

      The district court did not abuse its discretion by denying Isbell’s motions for

appointment of counsel because Isbell failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      The district court did not abuse its discretion by denying Isbell’s motion

relating to attorney’s fees because Isbell was not the prevailing party in this action

as judgment was entered against her on all of her claims. See 42 U.S.C. § 1988

(allowing reasonable attorney’s fee award to prevailing party in civil rights action).

      The district court did not abuse its discretion by denying Isbell further leave

to amend because amendment would have been futile. See Chappel v. Lab. Corp.

of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that “[a] district court acts within its discretion to deny leave to amend

when amendment would be futile”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           3                                      18-16629
All pending motions are denied.

AFFIRMED.




                                  4   18-16629